DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/15/2021 has been entered.  Claims 1-2, 4, 8, and 12-17 remain pending in the application.  Claims 3, 5-7, and 9-11 have been canceled.  

Allowable Subject Matter
Claims 1-2, 4, 8, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method for manufacturing a metal foam comprising sintering a green structure.  The green structure consists of a metal component and a salt, and optionally a binder and/or solvent.  The metal component comprises a conductive metal in an amount of 55% by weight or more.  The metal component is in a form of a powder.  The sintering of the green structure consists of applying an electromagnetic field to said structure so as to generate heat from the conductive metal in the metal component.  The green structure is in a form of a film or a sheet having a thickness of 1,000 µm or less.  The conductive metal is nickel, iron or cobalt.  The conductive metal has an average particle diameter in a range of 10 µm to 100 µm.  The salt is NaCl, KCl, K2CO3, KOH, NaOH, CsCl, CaCl2, MgBr2, MgCl2, Na2SiO3, 
The closest prior art is Okamoto (US 2011/0020662), as evidenced by Permeability, as set forth in the Non-Final Rejection mailed 06/16/2021.  Applicant argues that amended claim 1 has the closed-ended transitional phrase "consists of' at two places (remarks, page 5).  Applicant argues that Okamoto fails to teach or suggest the following: " the green structure "consists of' a metal component and a salt, and optionally a binder and/or solvent, and " wherein the sintering of the green structure "consists of' applying an electromagnetic field to said structure so as to generate heat from the conductive metal in the metal component (remarks, page 6).  Applicant argues that Okamoto discloses sintering a molding (a green structure) comprising metal powder and at least one member selected from the group consisting of dielectric material powder and semiconductor material powder as stated in its paragraphs [0028] to [0031] (remarks, page 6).  Applicant argues that Okamoto fails to teach or suggest the claimed green structure which "consists of' a metal component and a salt, and optionally a binder and/or solvent (remarks, page 6).  Applicant argues that Okamoto does not teach or suggest performing the sintering "consisting of', i.e., only by applying electromagnetic field formed by applying current at the frequency ranging from 100 kHz to 1,000 kHz to the green structure so as to generate heat from the conductive metal which is nickel, iron or cobalt and which is included in an amount of 55% by weight or more in the metal component (remarks, page 6).  Applicant argues that in Lucas, electromagnetic field is 
The references do not teach or suggest wherein the green structure consists of a metal component and a salt, and optionally a binder and/or solvent, wherein the metal component comprises a conductive metal in an amount of 55% by weight or more, and wherein the sintering of the green structure consists of applying an electromagnetic field to said structure so as to generate heat from the conductive metal in the metal component.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733